DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/25/21 have been fully considered but they are not persuasive.
On page 10 regarding 112 rejections, Applicant argues support for the “force sensor comprising [a] concave upper surface” is present in [0071] and [0073]. 
The Examiner respectfully disagrees, noting the paragraphs have support for the enclosure having the concave upper surface, not the sensor itself. 
Further, on page 10 Applicant argues support for the sensor measuring region being fixedly aligned so it does not change position within the socket during use is present at [0071] since the sensor enclosure is “affixed within the socket”, which Applicant argues means the sensor does not change position during use. 
The Examiner respectfully agrees and withdraws the rejection. 
On page 11 regarding 103 rejections Applicant argues amendments to the claim now require a sensor enclosure, and a sensor measuring region a specific distance from the sensor itself.  Applicant argues this is not in the prior art which was cited.
The Examiner respectfully agrees, but notes sensors positioned within enclosures is exceptionally common within the prior art, and thus does not position the . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 18-19, 21, 23, 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 18, and 35 are indefinite for claiming the force sensor comprises a sensor enclosure, the enclosure including a sensor measuring region, and then claiming the sensor measuring rejoin is located a specific distance from the force sensor, which it is ostensibly a part of. It is unclear how all parts of this claim can be met at the same time.
Further, it is unclear how a “sensor” can have a sensor measuring region which is positioned any number of mm away from itself. Notably, the sensor’s measuring region would apparently have to be a part of the sensor.
Remaining claims are indefinite for depending on a claim which is indefinite. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 18-19, 21, 23, 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ezenwa (US 20080147204 A1) in view of Sacherer (US 20100115757 A1) further in view of Tompkins (US 20120143351 A1), further in view of Langlois et al. (US 20130261766 A1) hereinafter known as Langlois, further in view of Petrofsky et al. (US 5888212 A) hereinafter known as Petrofsky.
Regarding claims 1 and 35 Ezenwa discloses a prosthesis assembly comprising: 
a prosthetic socket having an open proximal end and a closed distal end, said socket having an upper tubular-shaped interior surface extending along a longitudinal axis thereof and being configured to surround a residual limb of an amputated leg of an amputee when worn, said socket having a lower interior surface within said closed distal end (Figure 1 item 16);
a prosthetic liner comprising an interior surface configured to engage the residual limb when worn by the amputee and an exterior surface adapted to engage said upper tubular-shaped interior surface of said socket when worn by the amputee (the liner (Figure 2 items 36, 38, and 40) has both an interior and exterior surface); 
at least one force sensor comprising a concave upper surface mounted within the lower interior surface of said prosthetic socket, a sensor measuring region which is fixedly aligned with said longitudinal axis of said prosthetic socket for measuring forces against said prosthetic socket created by a downward movement of the residual limb of said amputee when wearing the prosthesis (Figure 2 item 29; [0031]; any axis which extends from top to bottom of the socket, and through a sensor, is understood to function as the longitudinal axis; the sensors 29 are fixedly integrated into the socket to maintain that longitudinal axis alignment; the sensors 29 are shown as having a surface flush with the concave inner surface of the socket, and one can see their concave upper surface corresponding to the concave curve of the inner socket) and for electronically transmitting data indicative of said measured force ([0029] through lines 22), whereby the fixedly-aligned said sensor measuring region does not change position within said prosthetic socket during use (Figure 2 item 29); 
a processor for electronically receiving said data from said force sensor (Figure 3 item 20); and 
a power source for powering the processor ([0029]),
but is silent with regards to the sensor including an enclosure which has the sensor measuring region being concentric to an upper edge thereof, 
the sensor measuring region being located 0.5-9 mm away from the force sensor, 
the sensor being affixed to a mounting plate , 
a transceiver which electrically communicates with the processor to wirelessly transmit data to a remote data processing computer,
and the same power source powering the sensor, processor, and transceiver.
However, regarding claims 1 and 35 Sacherer teaches that force sensors can be mounted to a plate ([0088]);
Tompkins teaches that transceivers are known to electrically communicate information from a prosthetic to a remote data processing computer ([0037]); and 
Langlois teaches the same power source can power all electronics within a prosthesis ([0132]).  
Ezenwa, Sacherer, and Tompkins are involved in the same field of endeavor, namely prosthetic sockets with sensing mechanisms. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Ezenwa by mounting the force sensors to a plate such as is taught by Sacherer in order to allow the sensors a secure footing within the socket that would enable them to measure not only stump end loading, but also shank tilt or other, tilting measurements thereby giving the prosthetist more information that might lead to a better socket fit; to include a transceiver such as is taught by Tompkins in order to allow the prosthesis the means to communicate with other processing computers and thus keep a prosthetist updated of force information, thus ensuring they are aware of potential improper fit or gait.
Ezenwa and Langlois are involved in the same field of endeavor, namely electronic lower limb prosthetics. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the assembly of the Ezenwa Sacherer Tompkins Combination by utilizing the same power source for all the electronics such as is taught by Langlois as one of only two alternatives, both of which are understood as obvious, well-understood, and routine in the prosthetics art. Namely, either one battery/power source can be used to power all electronics (Langlois [0132]) or different components/systems can each have their own battery for individual powering (Langlois [0187])). Since the two are the only alternatives in the art, and each would have presented itself to an ordinary person in the art as a potential configuration, the inclusion of one battery for powering each of the sensor, processor, and transceiver of the Ezenwa Sacherer Tompkins Combination is understood to be obvious.  
Further, regarding claims 1 and 35 Petrofsky teaches a prosthetic assembly which includes a sensor which is provided in a sensor enclosure (Fig 11a item 241). Ezenwa and Petrofsky are involved in the same field of endeavor, namely lower limb prosthetics. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the assembly of the Ezenwa Sacherer Tompkins Langlois Combination to have the sensor located in an enclosure such as is taught by Petrofsky since enclosures for housing sensors, circuitry, electronics, or any other electrical structure is well-known in the art for protecting them from sweat, moisture, humidity, blunt force trauma, wear and tear, and other environmental stimuli that might cause the sensor to break down before optimal. 
The Examiner notes further regarding the sensor measuring region being 0.5-9 mm from the force sensor, as the Examiner can best understand it, the person of ordinary skill in the art at the time the invention was filed would have found it obvious for the measuring region to be located any distance from the sensor, specifically because it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art.  
Regarding claims 3 and 37-38 the Ezenwa Sacherer Tompkins Langlois Petrofsky Combination teaches the prosthetic assembly of claim 1 substantially as is claimed,
wherein the Combination further teaches the force sensor, processor, transceiver module, and power source are removably mounted and mechanically coupled to said prosthetic socket (all elements of the prosthesis are understood to be removably mounted and mechanically coupled to one another, since none are integrally formed; as regards the elements being “removable” from the socket, the elements are understood to be removable form the socket by at least tools including plyers, scissors, or other similar methods).
Regarding claims 4 and 39 the Ezenwa Sacherer Tompkins Langlois Petrofsky Combination teaches the prosthetic assembly of claim 1 substantially as is claimed,
wherein Ezenwa further discloses the sensor is separated from the processor, and power source (Figure 1-2; the sensor is remote from the remainder of the electronics, as it is located embedded within the socket), and 
Tompkins further teaches the sensor is also remote from the transceiver module (Figure 3).
Regarding claim 18 the Ezenwa Sacherer Tompkins Langlois Petrofsky Combination teaches a prosthesis assembly comprising: 
a prosthetic socket having an open proximal end and a closed distal end,
a prosthetic liner comprising an interior surface configured to engage the residual limb when worn by the amputee and an exterior surface having a first section adapted to engage said socket;
at least one force sensor comprising a concave upper surface affixed to a sensor mounting plate mounted within the lower interior surface of said prosthetic socket having a fixedly-mounted sensor measuring region which does not change position within said prosthetic socket during use;
a processor for electronically receiving said data from said force sensor;
a transceiver module electrically communicating with said processor for wirelessly transmitting data from the processor to a remote data processing computer; and 
a power source for powering the force sensor, processor, and transceiver module (see the rejection to claim 1 above).
Regarding claim 19 the Ezenwa Sacherer Tompkins Langlois Petrofsky Combination teaches the assembly of claim 18 substantially as is claimed,
wherein Ezenwa further discloses the socket comprises an upper tubular-shaped interior surface extending along a longitudinal axis thereof configured to surround the residual limb of an amputee when worn, the socket having a lower interior surface within said closed distal end (Figure 1).
Regarding claim 21 the Ezenwa Sacherer Tompkins Langlois Petrofsky Combination teaches the assembly of claim 18 substantially as is claimed,
wherein the Combination further teaches the force sensor, processor, transceiver module, and power source are removably mounted to said prosthetic socket (all elements of the prosthesis are understood to be removably mounted, since none are integrally formed; as regards the elements being “removable” from the socket, the elements are understood to be removable form the socket by at least tools including plyers, scissors, or other similar methods).
Regarding claim 23 the Ezenwa Sacherer Tompkins Langlois Petrofsky Combination teaches the assembly of claim 18 substantially as is claimed,
wherein Ezenwa further discloses the sensor is separated from the processor, and power source (Figure 1-2; the sensor is remote from the remainder of the electronics, as it is located embedded within the socket), and 
Tompkins further teaches the sensor is also remote from the transceiver module (Figure 3).
Regarding claim 36 the Ezenwa Sacherer Tompkins Langlois Petrofsky Combination teaches the assembly of claim 35 substantially as is claimed,
wherein Ezenwa further discloses the axis is offset from a central point in the lower interior surface of said socket (see at least [0031]: at least one the listed pressure sensor locations are understood to not lie at a central point in the lower interior surface of the socket (the Examiner again notes the broad definition of “longitudinal axis” as it is understood in the rejection to claims 1 and 35 above)).


Claims 1, 3-4, 18-19, 21, 23, 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ezenwa as is applied above in view of Rincoe et al. (US 5253656 A) hereinafter known as Rincoe, further in view of Tompkins, Langlois, and Petrofsky as is applied above. 
Regarding claims 1 and 35 Ezenwa discloses a prosthesis assembly comprising: 
a prosthetic socket having an open proximal end and a closed distal end, said socket having an upper tubular-shaped interior surface extending along a longitudinal axis thereof and being configured to surround a residual limb of an amputated leg of an amputee when worn, said socket having a lower interior surface within said closed distal end (Figure 1 item 16);
a prosthetic liner comprising an interior surface configured to engage the residual limb when worn by the amputee and an exterior surface adapted to engage said upper tubular-shaped interior surface of said socket when worn by the amputee (the liner (Figure 2 items 36, 38, and 40) has both an interior and exterior surface); 
at least one force sensor comprising a concave upper surface mounted within the lower interior surface of said prosthetic socket, a sensor measuring region which is fixedly aligned with said longitudinal axis of said prosthetic socket for measuring forces against said prosthetic socket created by a downward movement of the residual limb of said amputee when wearing the prosthesis (Figure 2 item 29; [0031]; any axis which extends from top to bottom of the socket, and through a sensor, is understood to function as the longitudinal axis; the sensors 29 are fixedly integrated into the socket to maintain that longitudinal axis alignment; the sensors 29 are shown as having a surface flush with the concave inner surface of the socket, and one can see their concave upper surface corresponding to the concave curve of the inner socket) and for electronically transmitting data indicative of said measured force ([0029] through lines 22), whereby the fixedly-aligned said sensor measuring region does not change position within said prosthetic socket during use (Figure 2 item 29); 
a processor for electronically receiving said data from said force sensor (Figure 3 item 20); and 
a power source for powering the processor ([0029]),
but is silent with regards to the sensor being affixed to a mounting plate , 
a transceiver which electrically communicates with the processor to wirelessly transmit data to a remote data processing computer,
and the same power source powering the sensor, processor, and transceiver.
However, regarding claims 1 and 35 Rincoe teaches that force sensors can be mounted to a plate (Abstract: sensors may be mounted on a single sheet or on strips for positioning along the body; Merriam-Webster defines “plate” as “a smooth flat thin piece of material”);
Tompkins teaches that transceivers are known to electrically communicate information from a prosthetic to a remote data processing computer ([0037]); and 
Langlois teaches the same power source can power all electronics within a prosthesis ([0132]).  
Ezenwa, Rincoe, and Tompkins are involved in the same field of endeavor, namely prosthetic sockets with sensing mechanisms. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Ezenwa by mounting the force sensors to a plate such as is taught by Rincoe in order to allow the sensors a secure footing within the socket that would enable them to measure not only stump end loading, but also shank tilt or other, tilting measurements thereby giving the prosthetist more information that might lead to a better socket fit; to include a transceiver such as is taught by Tompkins in order to allow the prosthesis the means to communicate with other processing computers and thus keep a prosthetist updated of force information, thus ensuring they are aware of potential improper fit or gait.
Ezenwa and Langlois are involved in the same field of endeavor, namely electronic lower limb prosthetics. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the assembly of the Ezenwa Rincoe Tompkins Combination by utilizing the same power source for all the electronics such as is taught by Langlois as one of only two alternatives, both of which are understood as obvious, well-understood, and routine in the prosthetics art. Namely, either one battery/power source can be used to power all electronics (Langlois [0132]) or different components/systems can each have their own battery for individual powering (Langlois [0187])). Since the two are the only alternatives in the art, and each would have presented itself to an ordinary person in the art as a potential configuration, the inclusion of one battery for powering each of the sensor, processor, and transceiver of the Ezenwa Rincoe Tompkins Combination is understood to be obvious.  
Further, regarding claims 1 and 35 Petrofsky teaches a prosthetic assembly which includes a sensor which is provided in a sensor enclosure (Fig 11a item 241). Ezenwa and Petrofsky are involved in the same field of endeavor, namely lower limb prosthetics. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the assembly of the Ezenwa Rincoe Tompkins Langlois Combination to have the sensor located in an enclosure such as is taught by Petrofsky since enclosures for housing sensors, circuitry, electronics, or any other electrical structure is well-known in the art for protecting them from sweat, moisture, humidity, blunt force trauma, wear and tear, and other environmental stimuli that might cause the sensor to break down before optimal. 
The Examiner notes further regarding the sensor measuring region being 0.5-9 mm from the force sensor, as the Examiner can best understand it, the person of ordinary skill in the art at the time the invention was filed would have found it obvious for the measuring region to be located any distance from the sensor, specifically because it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art.  
Regarding claims 3 and 37-38 the Ezenwa Rincoe Tompkins Langlois Petrofsky Combination teaches the prosthetic assembly of claim 1 substantially as is claimed,
wherein the Combination further teaches the force sensor, processor, transceiver module, and power source are removably mounted and mechanically coupled to said prosthetic socket (all elements of the prosthesis are understood to be removably mounted and mechanically coupled to one another, since none are integrally formed; as regards the elements being “removable” from the socket, the elements are understood to be removable form the socket by at least tools including plyers, scissors, or other similar methods).
Regarding claims 4 and 39 the Ezenwa Rincoe Tompkins Langlois Petrofsky Combination teaches the prosthetic assembly of claim 1 substantially as is claimed,
wherein Ezenwa further discloses the sensor is separated from the processor, and power source (Figure 1-2; the sensor is remote from the remainder of the electronics, as it is located embedded within the socket), and 
Tompkins further teaches the sensor is also remote from the transceiver module (Figure 3).
Regarding claim 18 the Ezenwa Rincoe Tompkins Langlois Petrofsky Combination teaches a prosthesis assembly comprising: 
a prosthetic socket having an open proximal end and a closed distal end,
a prosthetic liner comprising an interior surface configured to engage the residual limb when worn by the amputee and an exterior surface having a first section adapted to engage said socket;
at least one force sensor comprising a concave upper surface affixed to a sensor mounting plate mounted within the lower interior surface of said prosthetic socket having a fixedly-mounted sensor measuring region which does not change position within said prosthetic socket during use;
a processor for electronically receiving said data from said force sensor;
a transceiver module electrically communicating with said processor for wirelessly transmitting data from the processor to a remote data processing computer; and 
a power source for powering the force sensor, processor, and transceiver module (see the rejection to claim 1 above).
Regarding claim 19 the Ezenwa Rincoe Tompkins Langlois Petrofsky Combination teaches the assembly of claim 18 substantially as is claimed,
wherein Ezenwa further discloses the socket comprises an upper tubular-shaped interior surface extending along a longitudinal axis thereof configured to surround the residual limb of an amputee when worn, the socket having a lower interior surface within said closed distal end (Figure 1).
Regarding claim 21 the Ezenwa Rincoe Tompkins Langlois Petrofsky Combination teaches the assembly of claim 18 substantially as is claimed,
wherein the Combination further teaches the force sensor, processor, transceiver module, and power source are removably mounted to said prosthetic socket (all elements of the prosthesis are understood to be removably mounted, since none are integrally formed; as regards the elements being “removable” from the socket, the elements are understood to be removable form the socket by at least tools including plyers, scissors, or other similar methods).
Regarding claim 23 the Ezenwa Rincoe Tompkins Langlois Petrofsky Combination teaches the assembly of claim 18 substantially as is claimed,
wherein Ezenwa further discloses the sensor is separated from the processor, and power source (Figure 1-2; the sensor is remote from the remainder of the electronics, as it is located embedded within the socket), and 
Tompkins further teaches the sensor is also remote from the transceiver module (Figure 3).
Regarding claim 36 the Ezenwa Rincoe Tompkins Langlois Petrofsky Combination teaches the assembly of claim 35 substantially as is claimed,
wherein Ezenwa further discloses the axis is offset from a central point in the lower interior surface of said socket (see at least [0031]: at least one the listed pressure sensor locations are understood to not lie at a central point in the lower interior surface of the socket (the Examiner again notes the broad definition of “longitudinal axis” as it is understood in the rejection to claims 1 and 35 above)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






06/04/21